DETAILED ACTION
1.	Claims 1-2 and 4-21 have been presented for examination. 
	Claim 3 is cancelled.
	Claim 21 is newly added.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for priority to provisional application 62/562,485 filed on 09/24/2017.
Response to Arguments
4.	Applicant's arguments filed 8/13/21 have been fully considered but they are not persuasive.
	i)	Following Applicants arguments and amendments the previously presented 101 rejection is WITHDRAWN.
	ii)	The Examiner notes the recitation of the limitations of claim 3 have been incorporated into claim 1 and argued by Applicants. The Examiner appreciates Applicants clarification of the claimed invention during the interview conducted 24 June 2021 as well as in Applicants response. However the Examiner notes two outstanding issues with Applicants arguments. First, although the claim may be intended to exclude the use of transitions between flash calculations as argued by Applicants in view of the broadest reasonable interpretation the claim lacks the specificity to explicitly exclude this option. Specifically, Applicants arguments with respect to the claimed distinction between the prior art is based on supporting rationale without explicit language in the claim to support such a narrow reading. The Examiner encourages Applicants representative to take into account the broadest reasonable interpretation of the claims and consider incorporating the specificity of their arguments into explicit limitations in the claim. Second, with respect to a multiphase operational mode which comprises an interpolation time period the Examiner notes, that [0083] recites “It is in practice difficult to extract all the hydrocarbons contained inside a reservoir, and the production typically comprises at least three successive production periods” and [0084-86] “outlines the different production periods.” These production periods also encompass calculations as noted in at least “[0101] The simulation 200 is performed according to a well known flow chart as illustrated on MAINTAINED.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claims 1-2, 4-13, 16-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Patacchini et al. U.S. Patent Publication No. 2015/0073762.

Regarding Claim 1: The reference discloses A method of operating a reservoir simulator comprising:
performing a reservoir simulation based on a spatial reservoir model that represents a subterranean environment that comprises a reservoir wherein, ([0003] The present invention concerns more precisely a method implemented by a computer for simulating fluid flows in a liquid hydrocarbon (i.e. oil) bearing reservoir, in particular when undergoing surfactant flooding to improve the final oil recovery. [0004] The method uses a model of said petroleum reservoir in which the fluid in place can split in a plurality of physical phases, specifically a gas phase, an oil phase, a water phase and a microemulsion phase. In turn, each physical phase can comprise a plurality of components, the component list comprising at least water, a hydrocarbon, and a surfactant component.  Often, a polymer component and a salt component are considered as well.”)
for a portion of the spatial reservoir model, the performing comprises utilizing a phase model operational mode, ([0273] Advantageously, as it is apparent from the previous detailed description, the method of the present invention allows to fully implicitly simulate four-phase (gas, oil, water and microemulsion phase) flows arising in chemical flooding, and includes: (a) a two-stage flash, (b) two-stage equilibrium constraints, (c) four-phase relative permeability models ensuring continuity across all possible phase transitions.”) wherein the multi-phase operational mode comprises an interpolation time period; (“[0083] It is in practice difficult to extract all the hydrocarbons contained inside a reservoir, and the production typically comprises at least three successive production periods.” [0084-86] outlines the different production periods. Further the reference recites “[0101] The simulation 200 is performed according to a well known flow chart as illustrated on FIG. 1.  The simulation method of a petroleum reservoir comprises the following steps: [0102] beginning a new time step 202; [0103] selecting a time step size 203; [0104] checking for a phase appearance 204 in every cell through a stability (or, in the absence of stability routine, through a flash) calculation, and in case a new phase appears in a given cell, a flash 300 is performed to introduce the phase in said cell; [0105] building reservoir equations 205; [0106] solving the reservoir equations 206 to provide updated reservoir variables; [0107] determining if the previous solving step has converged; [0108] in case the solving step 206 has converged, the simulation method continues to an updating step 209 wherein the updated reservoir variables are stored and ready for use for a new time step (next time step), and the simulation method returns to the step of beginning a new time step 202; [0109] in case the solving step 206 has not converged, the simulation method continues to a looping step 208 wherein the updated reservoir variables are kept as an improved initial guess, and the simulation method returns to the step 204 of performing a new iteration to solve the reservoir model.” The calculation during each time step as well as the calculation possibly representing an “improved initial guess” reads on the broadest reasonable interpretation of an interpolation time period as recited. Specifically the steps are carried out over certain time steps and different improved guesses are calculated through the process.)
based at least in part on a phase transition in the portion of the spatial reservoir model to a multi-phase region that comprises a microemulsion, implementing a multi-phase operational mode; ([0273] Advantageously, as it is apparent from the previous detailed description, the method of the present invention allows to fully implicitly simulate four-phase (gas, oil, water and microemulsion phase) flows arising in chemical flooding, and includes: (a) a two-stage flash, (b) two-stage equilibrium constraints, (c) four-phase relative permeability models ensuring continuity across all possible phase transitions.”)
and based at least in part on a phase transition in the portion of the spatial reservoir model from the multi-phase region to a different phase region, ([0273] Advantageously, as it is apparent from the previous detailed description, the method of the present invention allows to fully implicitly simulate four-phase (gas, oil, water and microemulsion phase) flows arising in chemical flooding, and includes: (a) a two-stage flash, (b) two-stage equilibrium constraints, (c) four-phase relative permeability models ensuring continuity across all possible phase transitions.”)
implementing the phase model operational mode for the portion of the spatial reservoir model. ([0093] The reservoir model also defines the subterranean volume that is divided into a grid or a mesh comprising a plurality of cells.  To each cell is associated a rock porosity and permeability, as well as fluid properties such as pressure, temperature, phase saturations and phase compositions.”)

Regarding Claim 2: The reference discloses The method of claim 1 wherein the multi-phase operational mode comprises a constant relative permeability time period. (“[0100] The results may comprise at least the pressure, phase saturations and concentration of each component in each phase, for each cell of the model, at each time-step.” “[0268] Relative permeabilities k.sub.rj appearing in Darcy's Law may be computed by any four-phase model of the user's choice.  However, it is preferred to use a continuous model that is consistent with the relevant two-phase or three-phase sub-models deemed relevant in the absence of gas phase and in the absence of microemulsion phase.  [0269] Due to the lack of extensive experimental data to validate a quadriphasic relative permeability model, it is then preferred to use a continuous model in the sense that for given triphasic Oil-Water-Microemulsion and Gas-Oil-Water relative permeability models, the quadriphasic Gas-Oil-Water-Microemulsion relative permeability model must ensure that: [0270] in the limit S.sub.g.fwdarw.0, where S.sub.g is the gas phase saturation, the relative permeability values predicted by the Oil-Water-Microemulsion triphasic model are recovered, and [0271] in the limit S.sub.m.fwdarw.0, where S.sub.m is the microemulsion phase saturation, the relative permeability values predicted by the Gas-Oil-Water triphasic model are recovered.”)

Regarding Claim 4: The reference discloses The method of claim 1 wherein the performing comprises performing a dynamic reservoir simulation. (“[0095] Accounting for the dynamic microemulsion phase behaviour is therefore very important in the simulation of surfactant flooding to obtain accurate simulation results, in order to optimize the process of surfactant flooding (at least the injected quantities of water and surfactant over time, the injection salinity and the injection rate as well as timing).”)

Regarding Claim 5: The reference discloses The method of claim 1 wherein the multi-phase region comprises a region of a ternary phase diagram. (“[0069] FIG. 3 is a ternary diagram used for modelling and processing the second flash step 306 of FIG. 2, said diagram illustrating the equilibrium of pseudo-phases potentially yielding a microemulsion phase.”)

Regarding Claim 6: The reference discloses The method of claim 5 wherein the ternary phase diagram comprises an oil, water and surfactant phase diagram. (Figure 3 is a ternary phase diagram with surfactant at the top, water at bottom left and oil at bottom right)

Regarding Claim 7: The reference discloses The method of claim 1 wherein a salinity gradient exists in the spatial reservoir model. (“[0172] C.sub.S is the salinity that is defined as a ratio of the anion concentration to the water concentration, [0173] C.sub.SOP is the optimal salinity (input model parameter), [0174] C.sub.SL is a lower salinity bound (input model parameter), [0175] C.sub.SU is an upper salinity bound (input model parameter).”)

Regarding Claim 8: The reference discloses The method of claim 7 wherein the transition to a multi-phase region depends at least in part on the salinity gradient. (“[0094] The water phase and the oil phase are usually not miscible.  However, when the concentration of a surfactant component inside the water phase goes above a Critical Micelle Concentration (CMC), the water and oil phases become at least partially mutually soluble in a proportion that can be determined at least by the water salinity C.sub.S.”)

Regarding Claim 9: The reference discloses The method of claim 1 wherein the multi-phase operational mode comprises at least three times. (“[0083] It is in practice difficult to extract all the hydrocarbons contained inside a reservoir, and the production typically comprises at least three successive production periods.” [0084-86] outlines the different production periods.)

Regarding Claim 10: The reference discloses The method of claim 9 wherein the at least three times comprise an approximate time prior to emergence of the multi-phase region that comprises the microemulsion, an approximate time of emergence of the multi-phase region that comprises the microemulsion and an approximate time of transition of the multi- phase region that comprises the microemulsion to a different phase region. (“[0101] The simulation 200 is performed according to a well known flow chart as illustrated on FIG. 1.  The simulation method of a petroleum reservoir comprises the following steps: [0102] beginning a new time step 202; [0103] selecting a time step size 203; [0104] checking for a phase appearance 204 in every cell through a stability (or, in the absence of stability routine, through a flash) calculation, and in case a new phase appears in a given cell, a flash 300 is performed to introduce the phase in said cell; [0105] building reservoir equations 205; [0106] solving the reservoir equations 206 to provide updated reservoir variables; [0107] determining if the previous solving step has converged; [0108] in case the solving step 206 has converged, the simulation method continues to an updating step 209 wherein the updated reservoir variables are stored and ready for use for a new time step (next time step), and the simulation method returns to the step of beginning a new time step 202; [0109] in case the solving step 206 has not converged, the simulation method continues to a looping step 208 wherein the updated reservoir variables are kept as an improved initial guess, and the simulation method returns to the step 204 of performing a new iteration to solve the reservoir model.” Examiner Note: The iterative process where different phases appear at different times and solved by different reservoir equations reads on the three times recited in the claim.)

Regarding Claim 11: The reference discloses The method of claim 1 comprising injecting water and surfactant based at least in part on the reservoir simulation. (“[0095] Accounting for the dynamic microemulsion phase behaviour is therefore very important in the simulation of surfactant flooding to obtain accurate simulation results, in order to optimize the process of surfactant flooding (at least the injected quantities of water and surfactant over time, the injection salinity and the injection rate as well as timing).”)

Regarding Claim 12: The reference discloses The method of claim 1 comprising performing surfactant flooding based at least in part on the reservoir simulation. (“[0086] There are still left-over hydrocarbons after the two first production periods, due to unswept areas as well as to the presence of residual hydrocarbons in the pores.  When this second effect is dominant, a third production period called surfactant flooding can be considered, where a quantity of surfactant component is added to the injection water to reduce the interfacial tension between the water and the remaining hydrocarbons (e.g. contained in an oil physical phase), improving the mobility of hydrocarbons inside the reservoir.”)

Regarding Claim 13: The reference discloses The method of claim 1 comprising determining production rate of the reservoir based at least in part on the reservoir simulation. (“[0091] The characteristics of a physical phase (such as its density or viscosity) are governed by the pressure, the temperature, as well as its composition, i.e. at least the concentration and quantity of each component in said physical phase.  For example, an oil phase may comprise a concentration of 3% of methane, 10% of CO2, 15% of benzene, etc. .  . . The quantities of each component may be expressed in any known quantity unit of measurement, for example in a molar amount. [0092] Therefore, determining a physical phase is determining said composition (concentrations and quantities of the components).”)

Regarding Claim 16: The reference discloses The method of claim 1 comprising determining the transitions. ([0273] Advantageously, as it is apparent from the previous detailed description, the method of the present invention allows to fully implicitly simulate four-phase (gas, oil, water and microemulsion phase) flows arising in chemical flooding, and includes: (a) a two-stage flash, (b) two-stage equilibrium constraints, (c) four-phase relative permeability models ensuring continuity across all possible phase transitions.”)

Regarding Claim 17: The reference discloses The method of claim 1 comprising generating simulation results for the spatial reservoir model that represents the subterranean environment that comprises the reservoir and rendering a graphical user interface to a display that comprises a graphical representation of the reservoir that includes representations of the simulation results being spatially distributed in the reservoir. (“[0099] The results from the simulation are stored on a medium, and can be displayed on a screen or printed on a printer.”)

Regarding Claims 19 and 20: See rejection for claim 1.

Regarding Claim 21: The reference discloses The method of claim 1, wherein the multi-phase operational mode comprises holding at least oil and water relative permeabilities constant for a constant relative permeability time period prior to interpolation that occurs over at least a portion of the interpolation time period and, wherein the microemulsion is 20mobile, defining the microemulsion as a displacing phase. (“[0269] Due to the lack of extensive experimental data to validate a quadriphasic relative permeability model, it is then preferred to use a continuous model in the sense that for given triphasic Oil-Water-Microemulsion and Gas-Oil-Water relative permeability models, the quadriphasic Gas-Oil-Water-Microemulsion relative permeability model must ensure that: [0270] in the limit S.sub.g.fwdarw.0, where S.sub.g is the gas phase saturation, the relative permeability values predicted by the Oil-Water-Microemulsion triphasic model are recovered, and [0271] in the limit S.sub.m.fwdarw.0, where S.sub.m is the microemulsion phase saturation, the relative permeability values predicted by the Gas-Oil-Water triphasic model are recovered.” As well as, “[0062] The usual gas-oil and gas-water or oil-water equilibrium constraints, typical for simulating fluid flows in a petroleum reservoir without surfactant, are completed for example by the above oil-microemulsion and water-microemulsion equilibrium constraints.” The simulated fluid flow reads on the displacement in the microemulsion phase)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	Claim(s) 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patacchini et al. U.S. Patent Publication No. 2015/0073762, hereafter P, in view of Thomas et al. U.S. Patent No. 6266619, hereafter T.

Regarding Claim 14: P does not explicitly recite The method of claim 1 comprising building the spatial reservoir model based at least in part on survey data.
	However T recites comprising building the spatial reservoir model based at least in part on survey data.
(T. Column 2, Lines 25-40, “Another important emerging technology that may have a substantial impact on managing reservoirs is time lapsed seismic, often referred to a 4-D seismic processing.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize survey data of T for the reservoir in P since “incremental differences in seismic data gathered over time are becoming useful as a reservoir management tool to potentially detect dynamic reservoir fluid movement.  This is accomplished by removing the non-time varying geologic seismic elements to produce a direct image of the time-varying changes caused by fluid flow in the reservoir.  By using 4-D seismic processing, reservoir engineers can locate bypassed oil to optimize infill drilling and flood pattern.  Additionally, 4-D seismic processing can be used to enhance the reservoir model and history match flow simulations.” (T. Column 2, Lines 25-40)

Regarding Claim 15: P does not explicitly recite The method of claim 14 wherein the survey data comprises seismic survey data of the subterranean environment.
	However T recites wherein the survey data comprises seismic survey data of the subterranean environment. (T. Column 2, Lines 25-40, “Another important emerging technology that may have a substantial impact on managing reservoirs is time lapsed seismic, often referred to a 4-D seismic processing.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize seismic survey data of T for the reservoir in P since “incremental differences in seismic data gathered over time are becoming useful as a reservoir management tool to potentially detect dynamic reservoir fluid movement.  This is accomplished by removing the non-time varying geologic seismic elements to produce a direct image of the time-varying changes caused by fluid flow in the reservoir.  By using 4-D seismic processing, reservoir engineers can locate bypassed oil to optimize infill drilling and flood pattern.  Additionally, 4-D seismic processing can be used to enhance the reservoir model and history match flow simulations.” (T. Column 2, Lines 25-40)

Regarding Claim 18: P teaches The method of claim 1 comprising generating simulation results for the spatial reservoir model that represents the subterranean environment that comprises the reservoir ([0003] The present invention concerns more precisely a method implemented by a computer for simulating fluid flows in a liquid hydrocarbon (i.e. oil) bearing reservoir, in particular when undergoing surfactant flooding to improve the final oil recovery. [0004] The method uses a model of said petroleum reservoir in which the fluid in place can split in a plurality of physical phases, specifically a gas phase, an oil phase, a water phase and a microemulsion phase. In turn, each physical phase can comprise a plurality of components, the component list comprising at least water, a hydrocarbon, and a surfactant component.  Often, a polymer component and a salt component are considered as well.”)
P does not explicitly teach using the simulation results, controlling at least one piece of equipment for fluid injection to the reservoir and/or controlling at least one piece of equipment for fluid production from the reservoir.
	However T recites using the simulation results, controlling at least one piece of equipment for fluid injection to the reservoir and/or controlling at least one piece of equipment for fluid production from the reservoir. (T. Column 6, Lines 31-42, “The present invention continually performs iterative calculations as illustrated in box 19 using reservoir simulation 13, material balance 14, nodal analysis 15 and risked economics 16 to continuously calculate a desired field wide production rate and provide real time control of production/injection control devices.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control equipment in a reservoir as per T following reservoir simulation in P in order to “continuously calculate a desired field wide production rate and provide real time control of production/injection control devices” since to “obtain an improved level of reservoir performance, downhole controls are necessary to enable reservoir engineers to control the reservoir response much like a process engineer controls a process facility.” (T. Column 6, Lines 31-42 and 47-49)
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8. 	All Claims are rejected.		
		
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney, can be reached at (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



November 6, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128